Citation Nr: 1519999	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  05-01 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ovarian cysts and adhesions, status-post oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from January to June 1991 and from January to May 1992 with subsequent service, including active duty for training, in the Army Reserve and the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  When this issue was most recently before the Board in November 2013, it was remanded for additional development. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In November 2013, the Board remanded this matter for further development, notably to obtain an opinion concerning whether the ovarian cyst disability is related to active duty or active duty for training.  Although an opinion was obtained, the rationale for the opinion does not address whether the ovarian cyst began during the October 2002 active duty for training and the physician did not render an opinion as to aggravation.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the appeal must again be remanded for compliance with the Board's remand directives. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain an opinion from a physician with sufficient expertise.  The record must be made available to and reviewed by the physician.

The physician should state an opinion as to whether there is a 50 percent or better probability that an ovarian disability, manifested as cysts or adhesions, (a) began during the October 2002 active duty for training, (b) was aggravated during the October 2002 period of active duty training, or (c) is otherwise related to any period of active duty or active duty for training.

The rationale for all opinions expressed must also be provided with discussion of the October 2002 ultrasound, taken during active duty for training, showing ovarian cysts.  If the physician is unable to provide any required opinion, he or she should explain why.

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the claim of entitlement to service connection for ovarian cysts and adhesions, status-post oophorectomy.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and her representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




